       Case 4:19-cv-02624 Document 5 Filed on 08/28/19 in TXSD Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


Loadmaster Universal Rigs, Inc.,                 §
Loadmaster Drilling Technologies, LLC,           §
and Kennedy Fabricating, LLC                     §
                                                 §
        Plaintiffs,                              §
                                                 §
v.                                               §           Case No. 4:19-cv-02624
                                                 §
Petróleos Mexicanos, Pemex Exploración y         §
Producción, Pemex Perforación y Servicios,       §
and Pemex Procurement International, Inc.        §
                                                 §
        Defendants.                              §


                      Pemex Procurement’s Agreed Motion to Continue Stay

        Defendant Pemex Procurement International, Inc. (“Pemex Procurement”) respectfully

requests that this Court continue the stay of this action pending the resolution of an already-

underway arbitration in Mexico City initiated by the plaintiffs against two of the four defendants

regarding the same dispute and operative facts. Plaintiffs agree to the continuance of the stay

sought by this motion.

                                              Background

        Plaintiffs’ claims stem from their dealings with defendants in connection with two

contracts, each for the acquisition of a custom-made Modular Drilling Unit. In the arbitration,

Plaintiffs claim that the Pemex entities wrongfully terminated the contracts.

        The contracts between the parties require that they arbitrate “any controversy, claim,

difference or dispute arising out of, relating to or connected with this Contract or the breach

thereof.” On March 8, 2018, Plaintiffs filed an arbitration demand against Pemex Exploración y




6813133v1/016260
       Case 4:19-cv-02624 Document 5 Filed on 08/28/19 in TXSD Page 2 of 4



Produccion and Pemex Perforacion y Servicios in Mexico City. In response, these Pemex entities

claimed they were not parties to the contracts or subject to the arbitration clauses therein.

        On Nov. 30, 2018, Plaintiffs filed this suit in Harris County District Court asserting

claims against defendants regarding the dispute and operative facts present in the arbitration.

Allowing claims to proceed simultaneously in this Court and in the Mexico City arbitration risks

inconsistent results on overlapping questions of law and fact. Under the Federal Arbitration Act

and Texas law, the presence of such risks requires a stay of this action pending the outcome of

the Mexico City arbitration.

        The Federal Arbitration Act (“FAA”) governs the arbitration provisions in the two

contracts pertinent to this action. See Allied-Bruce Terminix Companies, Inc. v. Dobson, 513

U.S. 265, 277 (1995) (holding that the FAA “applies where there is ‘a contract evidencing a

transaction involving commerce’”); 9 U.S.C. §§ 1, 2 (defining “commerce” as “commerce

among the several States or with foreign nations”). Texas law interpreting the FAA mandates

that this Court stay this action pending the issuance of a final award in the Mexico City

arbitration. The Texas Supreme Court announced such a rule in Merrill Lynch Trust Co. FSB,

235 S.W.3d 185 (Tex. 2007).

                                           The State Court Stay

        On March 25, 2019, defendant Pemex Procurement filed an agreed motion to stay this

case in the 61st District Court of Harris County. On March 27, 2019, Judge Phillips signed the

order abating this case until the close of arbitration (attached).

        Plaintiffs continued their efforts to serve the remaining defendants. On June 18, 2019,

the remaining defendants were served. Defendant Petroleos Mexicanos (“Pemex”) then removed

this case pursuant to the Foreign Sovereign Immunities Act.




                                                   2
6813133v1/016260
       Case 4:19-cv-02624 Document 5 Filed on 08/28/19 in TXSD Page 3 of 4



        Pursuant to 28 U.S.C. § 1450, the state court order abating this action remains in effect.

However, on July 19, 2019, this Court ordered an initial pretrial and scheduling conference

before Magistrate Judge Bray on October 16, 2019. Defendant Pemex Procurement requests that

this Court continue the stay already in effect.

                                            Conclusion

        For the reasons set forth above, Pemex Procurement respectfully requests that this Court

continue the stay of this action pending completion of the Mexico City arbitration. Plaintiffs

agree to the stay sought by this motion.

        Date: August 28, 2019                         Respectfully submitted,

                                                      SUSMAN GODFREY L.L.P.

                                                      /s/ Randall W. Wilson
                                                      Randall W. Wilson
                                                      State Bar No. 21709600
                                                      Olympia F. Camiña
                                                      State Bar No. 03681500
                                                      Daniel Wilson
                                                      State Bar No. 24070859
                                                      1000 Louisiana, Suite 5100
                                                      Houston, Texas 77002
                                                      Phone: 713-651-9366
                                                      Fax: 713-654-6666
                                                      rwilson@susmangodfrey.com
                                                      ocamina@susmangodfrey.com
                                                      dwilson@susmangodfrey.com

                                                      Attorneys for Defendant
                                                      Pemex Procurement International, Inc.


                                    Certificate of Conference

        Plaintiffs agree to the stay sought by this motion.

                                                  /s/ Randall W. Wilson
                                                  Randall W. Wilson




                                                  3
6813133v1/016260
       Case 4:19-cv-02624 Document 5 Filed on 08/28/19 in TXSD Page 4 of 4



                                     Certificate of Service

        I hereby certify that a copy of the above and foregoing was served on all known counsel

of record through the Court’s Case Management/Electronic Case Files (CM/ECF) System on

August 28, 2019.



                                               /s/ Randall W. Wilson
                                               Randall W. Wilson




                                               4
6813133v1/016260
